FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10028
                                                      15-10029
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-50050-RM
 v.                                                        4:14-cr-00197-RM

JOSE GUADALUPE VERDIN-                           MEMORANDUM*
ALDAMA, a.k.a. Guadalupe Verdin-
Aldama, a.k.a. Jose Verdin-Aldama, a.k.a.
Javier Verdin-Lopez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Jose Guadalupe Verdin-Aldama appeals his

guilty-plea conviction and 18-month sentence for attempted reentry of a removed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alien, in violation of 8 U.S.C. § 1326, and the revocation of supervised release and

18-month sentence imposed thereupon. Pursuant to Anders v. California, 386 U.S.
738 (1967), Verdin-Aldama’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Verdin-Aldama the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Verdin-Aldama waived the right to appeal his conviction. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We, accordingly, dismiss the appeal of the

conviction in case number 15-10029. See id. at 988. Because Verdin-Aldama has

fully served both the sentence imposed in case number 15-10029 and the sentence

imposed upon revocation of supervised release, we dismiss the appeal of the

sentence in case number 15-10029 and the appeal in case number 15-10028 as

moot. See Spencer v. Kemna, 523 U.S. 1, 12-14 (1998); United States v. Palomba,

182 F.3d 1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                          15-10028 & 15-10029